Citation Nr: 0923060	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  06-27 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1967. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from March 2006 and January 2007 rating decisions of 
a Department of Veterans Affairs (VA) Regional Office (RO) 
that respectively denied the Veteran's claims for service 
connection for hearing loss and tinnitus.  In July 2008, the 
Board remanded the claims for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Although the Board regrets the delay, additional development 
is needed prior to further disposition of the claims.

The Veteran contends that his bilateral hearing loss and 
tinnitus are causally related to viral meningitis that he 
contracted while on active duty and to in-service exposure to 
gunfire, equipment and tank engine noise.  

The record reflects that the Veteran served in Vietnam as an 
Army vehicle repairman and was awarded the National Defense 
Service Medal, Vietnam Service Medal, Vietnam Campaign Medal 
and Sharpshooter (Rifle M-14) badge.  Thus, the Board finds 
that he was likely exposed to acoustic trauma in service. 

The service medical records show that on pre-induction 
examination in July 1965, the Veteran underwent an 
audiometric evaluation that showed normal hearing in both 
ears.  The service medical records further show that in 
February 1966, the Veteran was hospitalized at Fort Polk with 
flu-like symptoms.  He was assessed as having "possible 
meningitis," treated for his symptoms, and released without 
receiving a firm diagnosis.  There was no indication that the 
Veteran suffered any residual effects from the disease.  The 
service medical records are otherwise void of any complaints, 
diagnoses, or treatment of hearing loss or tinnitus.  On 
examination prior to his separation from service in September 
1967, the Veteran denied any ear problems.  Significantly, 
however, he did not undergo an audiogram, whisper voice test, 
or any other clinical hearing assessment at the time of his 
separation from service. 

Post-service medical records reflect that the Veteran 
underwent a private hearing evaluation in May 1992 that 
revealed sloping, bilateral hearing loss.  He subsequently 
received hearing aids and has since been treated for 
bilateral hearing problems by private and VA medical 
providers on an ongoing basis.  

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claims.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In a claim for service 
connection, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits still triggers the duty to assist if it indicates 
that the Veteran's condition may be associated with service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing 
that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the 
requirement that evidence indicates that the claimed 
disability may be associated with in-service injuries for the 
purposes of a VA examination).

In this case, the Veteran underwent VA examinations in 
February 2006 and December 2006 in which he was found to have 
moderately severe to severe sensorineural hearing loss in the 
right ear and profound sensorineural hearing loss in the left 
ear, as well as bilateral tinnitus.  In the course of those 
examinations, the Veteran reported a history of noise 
exposure in service.  He acknowledged some post-service 
occupational noise exposure, but denied any recreational 
exposure.  The Veteran also reported that he first developed 
hearing loss while in service and that his condition had 
worsened over time to the point where he could hear nothing 
at all in his left ear and only very little in his right.  
The Veteran further indicated that he first began 
experiencing ringing in his ears shortly after leaving 
service.  Based upon the Veteran's statements, clinical 
evaluation, and a review of the claims folder, the February 
2006 and December 2006 examiners concluded that it was less 
likely than not that the Veteran's "possible spinal 
meningitis" during service caused his hearing loss or 
tinnitus.  Significantly, however, neither examiner offered 
an opinion as to whether those currently diagnosed diseases 
were related to the  Veteran's in-service noise exposure. 

Pursuant to the Board's July 2008 remand, the Veteran was 
afforded a VA audiological examination in August 2008 in 
which he was again diagnosed with bilateral sensorineural 
hearing loss and tinnitus.  However, noting that the Veteran 
had displayed normal hearing on his July 1956 pre-enlistment 
examination and had not been tested for hearing loss on 
separation, the August 2008 VA examiner stated that he could 
not say without resorting to speculation whether the 
Veteran's current hearing loss had been incurred in or 
aggravated by service.  Similarly, that examiner determined 
that, in the absence of any clinical findings pertaining to 
tinnitus during the Veteran's period of active service, 
"insufficient information existed to render the requested 
opinion on tinnitus without resorting to speculation."  

The Board observes that opinions, such as those rendered by 
the August 2008 VA examiner, in which a physician is unable 
to opine regarding any causal connection between a Veteran's 
current complaints and his period of service have been 
characterized as "non-evidence," and therefore lack 
probative value.  Sklar v. Brown, 5 Vet. App. 140 (1993).  
Thus, the Board finds that the August 2008 VA examiner's 
opinions are not probative for the purpose of determining 
whether the Veteran's currently diagnosed bilateral hearing 
loss and tinnitus are related to his in-service noise 
exposure.

A remand by the Board confers on the Veteran, as a matter of 
law, the right to compliance with the remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Accordingly, the Board finds 
it necessary to remand this case for an additional 
examination and etiological opinion in order to fully and 
fairly address the merits of the Veteran's claims. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
audiological examination with a different 
specialist than the examiners who conducted 
the February 2006, December 2006, and July 
2008 VA examinations for the purpose of 
ascertaining the etiology of his currently 
diagnosed bilateral sensorineural hearing 
loss and tinnitus.  The claims folder should 
be sent to the examiner for review and the 
examination report should note that review.  
All appropriate tests, including an 
audiological evaluation should be conducted, 
and the examiner must state whether it is as 
likely as not (50 percent probability or 
greater) that the Veteran's current hearing 
loss and tinnitus (or any portion thereof) 
was incurred in or aggravated by in-service 
noise exposure.  All findings and 
conclusions should be supported by a 
rationale, and the examiner should reconcile 
the opinion with all other pertinent 
evidence of record, including the Veteran's 
service records indicating that he was 
exposed to in-service acoustic trauma, his 
accounts of both in-service and post-service 
noise exposure, and the reports of the 
February 2006, December 2006, and August 
2008 VA examinations.

2.  Then, readjudicate the appeal.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case.  
Allow the appropriate period for response.  
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


